(On Petition for Rehearing.)
Judge MALONE, of the Second Judicial Circuit, sitting in place of Mr. Justice HOCKER, who is disqualified
Cockrell, J.
Error in the judgment of this court is alleged in the petition on the sole ground that we overlooked and failed to consider certain facts which were before us to be considered. The omission complained of is “that at the time of the filing of the second appeal, to-wit: on January 21st, 1902. the former appeal or entry of appeal, filed October 18th, 1901, to the January term, 1902. of this court had been abandoned and become inoperative, and that even though such former appeal could not be dismissed'by the filing of a. praecipe for that purpose with the clerk of the Circuit Court and entry of order of. dismissal on the Chancery Order Rook, still the fact of such praecipe having been filed and such order having been entered in conformity therewith, would show a complete* record of abandonment of said former appeal* such as would, your pe. titioner suggests, permit him to enter another appeal.’’
The opinions filed in this cause by the court and by the dissenting justices show clearly that this proposition was nor only not overlooked, hut was the chief point of difference on which tin* court divided, and was thoroughly considered.
This disposes of the only suggestion in the petition and as that is disproved by the record, the petition will be denied.
*239“The petition for a rehearing filed in this cause • has been considered. It suggests nothing that had not been carefully considered by us in reaching the conclusions set foDii in the main opinion.” Sauls v. Freeman, 24 Fla 225, 4 South. Rep. 577.
Mr. Chief-Justice TAYLOR, being disqualified, took no raH in the decision of this case.